Exhibit 10.1

CONFIDENTIAL

SEPARATION AGREEMENT AND MUTUAL RELEASE

        THIS SEPARATION AGREEMENT and MUTUAL RELEASE (“Agreement”) is entered
into by and between TrueYou.Com Inc. (the “Company”) and John Higgins
(“Employee”).

        WHEREAS, Employee has been employed by the Company or a subsidiary since
January 17, 2005 and

        WHEREAS, the Company and Employee desire to enter into a mutual release
agreement and resolve any and all disputes that exist or may exist between them.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and intending to be legally bound hereby, the parties agree as follows:

1.     Employee’s employment with the Company and its affiliates will separate
effective as of June 30, 2006 (“6/30/06”).

2.     In consideration of Employee’s execution, compliance with and
non-revocation of this Agreement (as provided in section 17 below), the Company
will provide Employee the following:

    (a)        Subject to the limitations set forth below, the Company will
continue to pay to Employee Employee’s base salary at the current annualized
rate for a period of twelve months following 6/30/06 (the “Continuation
Period”); provided, however, that the amounts payable to Employee by the Company
hereunder shall be reduced by the amount of any compensation received by
Employee during the Continuation Period, whether as employee, consultant or
independent contractor for any person, firm, corporation or entity. Accordingly,
Employee agrees that if he renders any such services during the Continuation
Period, he will notify the Company in writing of the identity of the person,
firm, corporation or entity for whom he is rendering such services, and the
amount of the remuneration to which he is entitled. All continued salary
payments due and payable hereunder shall be subject to required withholdings and
deductions. Payment of such continued salary payments will be made on the
Company’s regular pay dates during the Continuation Period.

    (b)        On the Company’s first regular pay date following the date on
which this Agreement becomes effective as provided in Section 17 below, the
Company shall pay Employee for three weeks of accrued unused vacation time.

    (c)        The Company confirms that Employee has 200,000 options to
purchase common stock of Klinger Advanced Aesthetics, Inc. (“KAA”). Such options
must be



--------------------------------------------------------------------------------

exercised within three years from 6/30/06 or two years after such options are
exchanged or otherwise transformed into options of the Company, whichever is
later. Such options are priced at $2.25 per share prior to giving effect to the
Share Exchange Agreement, in accordance with and subject to the covenants and
guidelines of the KAA 2003 Stock Option Plan. In the event that the options for
KAA are exchanged for or otherwise transformed into shares of TrueYou.Com Inc.,
the terms and conditions of such exchange or other transformation shall be at
least as favorable to Employee as for all other senior employees of the Company
who are no longer employees of the Company.

    (d)        For a period terminating on the earlier of (i) 18 months from
6/30/06 or (ii) such date as Employee becomes eligible to participate in the
medical benefits program of another entity, Employee may continue to participate
in the Company’s medical benefits program, subject to such terms and conditions
as relate to such coverage during such period

    (e)        If following 6/30/06, the Company consults with Employee on
matters related to the Company’s business, the Company shall compensate Employee
at the rate of $150.00 per hour for such consulting services; provided, however,
Employee hereby acknowledges and agrees that no payment hereunder shall be due
him in connection with his cooperation with the Company with respect to the
matters specified in section 7 hereof.

3.     In consideration of the payments and benefits specified in section 2 of
this Agreement, Employee knowingly and voluntarily releases and forever
discharges the Company and any of its subsidiaries and affiliates, together with
all of their respective past and presents directors, trustees, managers,
officers, shareholders, partners, employees, agents, attorneys, administrators
and servants, and each of their predecessors, successors, assigns (collectively,
the “Releasees”) from any and all claims, charges, complaints, promises,
agreements, controversies, liens, demands, causes of action, obligations,
damages and liabilities of any nature whatsoever, known or unknown, suspected or
unsuspected (“Claims”), which against them Employee or his administrators,
executors, successors or assigns ever had, now have, or may hereafter claim to
have against the Releasees by reason of any matter, fact, act, omission or cause
whatsoever, arising on or before the execution date of this Agreement, whether
or not previously asserted before any state or federal court, or before any
state or federal agency or governmental entity (the “Release”). The Release
includes, without limitation, (a) any rights or claims arising out of or
attributable to Employee’s employment or the termination of Employee’s
employment with the Company; (b) any claims for wages, severance pay, bonuses,
accrued vacation, personal days, holidays, sick days, stock, stock options,
attorneys’ fees, costs or expense; (c) any rights or claims arising under any
agreement, understanding, promise or contract (express or implied, oral or
written) between Employee and the Company; (d) any claim of wrongful
termination, unjust dismissal, defamation, violation of the implied covenant of
good faith and fair dealing, libel or slander; (e) any claim arising under tort
law; (f) any claim or discrimination based on age, race, sex, national origin,
handicap, disability, religion or sexual preference; (g) any claim arising under
any federal, state or local constitution, statute, regulation or ordinance to
the extent such claims may validly be waived, including, without limitation,

2



--------------------------------------------------------------------------------

the Age Discrimination in Employment Act of 1967 (the “ADEA”), Title VII of the
Civil rights Act of 1964, the Americans with Disabilities Act of 1990, the Civil
Rights Act of 1991, the Family and Medical Leave Act of 1993, the Employee
Retirement and Income Security Act of 1974, the New York Labor law, the New York
Human rights Law, the New York City Administrator Code, and the Connecticut Fair
Employment Practices Act; and (h) any claim for any other loss or damage.
Employee represents that he has not that he has not commenced or joined in any
claim, charge, action or proceeding against the Company or any of the Releasees
arising out of or relating to any of the matters set forth in this section 3.
Employee agrees that he will not in the future commence or join in any claim,
charge or proceeding whatsoever against the Company or any of the Releasees for
any of the matters set forth in this section 3. Notwithstanding the foregoing,
nothing in this section 3 shall (i) impair the responsibility of the Equal
Employment Opportunity Commission (the “Commission”) to enforce the ADEA,
Employee’s right to file a charge or participate in the Commission’s proceeding
under the ADEA, or Employee’s right to challenge the knowing and voluntary
nature of this Agreement under the ADEA; or (ii) be construed to prohibit
Executive from bringing appropriate proceedings to enforce this Agreement.

4.     Employee acknowledges that the amounts payable pursuant to section 2 of
this Agreement exceed any payment or benefit to which he might otherwise be
entitled pursuant to any policy, plan, practice or procedure of the Company, or
pursuant to any prior agreement or contract with the Company. Employee
specifically acknowledges that among the rights and claims against the Company
that he is waiving are all of his rights and claims under the Age Discrimination
in Employment Act of 1967, and his understanding that he is not waiving any
rights or claims that arise after the date he signs this Agreement. Employee
further acknowledges that the agreement regarding the termination of his
employment and his agreement that the Company has no obligation to employ him
after 6/30/06 were made prior to his execution of this Agreement, and that he is
specifically signing this release to release any and all claims he may have in
connection with his employment and the termination thereof.

5.     In consideration of Employee entering into this Agreement, the Company,
on its own behalf and on behalf of each of the other Releasees, hereby forever
releases, waives, discharges and indemnifies Employee from and against any and
all Claims, whether known or unknown, including, without limitation, any Claims
arising under any applicable federal, state, local or non-United States law,
statutory or decisional, constitutional provision, ordinance, order, regulation
or common law doctrine, that the Company or any Releasee now has, may ever have
had, or hereafter may have or may claim to have against Employee by reason of
any actual or alleged act, omission, transaction, practice, plan, policy,
procedure, conduct, occurrence or other matter up to and including the date of
Employee’s execution of this Agreement.

6.     Employee represents that he has either returned to the Company or
destroyed all property of the Company that he has in his possession and that he
has not provided any the Company property to any third party or retained any
copies of extracts thereof.

3



--------------------------------------------------------------------------------

7.     Employee hereby agrees to provide any and all necessary assistance to and
cooperation with Releasees if called upon by any of them with regard to any
lawsuit, claim, action, investigation, administrative review or otherwise that
may be brought by a third party against Releasees or by Releasees against any
third party and any other matter which may involve facts or knowledge of which
Employee may be aware as a result of his employment or position with the Company
or any of its affiliates.

8.     The parties agree that the execution of this Agreement is in compromise
and final resolution among parties of all disputed matters, whether asserted or
not, constitutes full satisfaction of all claims made or which could be made and
does not in any way constitute an admission of liability or wrongdoing by any
entity or individual.

9.     As a condition to the Company’s willingness to enter this Agreement and
make the payments set forth in Section 2 of this Agreement, Employee
acknowledges and agrees that, for a period of two (2) years from the Effective
Date, he shall not, directly or indirectly, induce or solicit (or authorize or
assist in the taking of any such actions by any third party) any employee or
consultant of Releasees to leave their employment or business association with
the Releasees. Employee acknowledges and agrees that each of the covenants set
forth in this Section 9 are reasonable and necessary for the protection of the
respective business of the Company and the other Releasees, that irreparable
injury will result to one or more of such parties if Employee breaches any of
the terms of said covenants and that in the event of Employee’s actual or
threatened breach of any such covenants, the Company and/or the other Releasees,
as applicable, will have no adequate remedy at law. Employee, accordingly,
agrees that in the event of any actual or threatened breach by him of any said
covenants, the Company and/or each of the other Releasees, as applicable, shall
be entitled to seek and obtain immediate injunctive and other equitable relief
without bond and without the necessity of showing actual monetary damages.
Nothing contained in this Section 9 shall be construed as prohibiting the
Company and/or any of the other Releasees from pursing any other remedies for
such breach or threatened breach, including the recovery of any damages, which
it is able to prove.

10.     The provisions of Section 9 shall survive the expiration or termination
of this Agreement and any of the arrangements contained herein and shall be
binding upon Employee’s heirs, administrators, successors and assigns.

11.     The Company and Employee agree that the employee’s separation is
voluntary, that each shall refrain from making statements to the contrary and
that each shall refrain from making any disparaging statements about the other
or about the Company’s present or former personnel. Nothing herein shall limit
the right of either party from making any truthful statement in good faith which
is required by any applicable law or regulation or the order of a court or other
governmental body.

12.     The parties intend this Agreement to be legally binding upon and to
insure to the benefit of each of them and their respective successors, legal
representatives and assigns.

4



--------------------------------------------------------------------------------

13.     This Agreement sets forth the entire agreement and understanding between
the parties, and supersedes all prior agreements, arrangements and
understanding, written or oral between the parties. There are no written or oral
understandings, promises or agreements directly or indirectly related to this
Agreement that have not been incorporated herein in full. This Agreement may be
modified only by a written document duly executed by the Company and Employee.
This Agreement shall be deemed to have been mutually drafted by the parties, and
shall not be construed or interpreted for against either party because that
party drafted or caused that party’s legal representative to draft any of its
provisions.

14.     Except for informing his spouse and communicating with legal or
financial advisers and, except as otherwise may be required by applicable law,
Employee will keep confidential the terms and conditions of this Agreement. In
the case of disclosure of this Agreement to Employee’s spouse or legal or
financial advisors, Employee shall require any person receiving such information
to maintain its confidentiality.

15.     Employee acknowledges and represents that he has carefully read the
Agreement, that he has been advised prior to execution of this Agreement to seek
the advise of an attorney, that he had the opportunity to have his attorney
explain to him the terms of this Agreement, that he knows and understands the
contents of this Agreement, that he executes this Agreement knowingly and
voluntarily as his own free and voluntary act and that this Agreement was freely
entered into without fraud, duress or coercion.

16.     It is the desire and intent of the parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policy applied in each jurisdiction in which enforcement is sought. In
the event that any one or more of the provisions of this Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
Moreover, if one or more of the provisions contained in this Agreement is held
to be excessively broad as to duration, scope, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.

17.     Employee acknowledges that this Agreement was proposed to him on May 30,
2006, and that although he may sign this Agreement as soon as he desires,
Employee may take up to twenty-one (21) days to consider this Agreement. Once
Employee has signed this Agreement, he shall have seven (7) additional days from
the date of execution to revoke his consent to the release in section 3 above.
Any such revocation shall be made in writing and shall be submitted by hand
delivery, facsimile or overnight delivery to the VP, Human capital at the
Company. If no such revocation occurs, the release and this Agreement shall
become effective on the eighth (8th) day following execution of this Agreement
by Employee. In the event that Employee revokes the release and his assent to
this Agreement, this Agreement shall be null and void and shall not become
effective.

18.     On 6/30/06, the Company will pay all reasonable legal expenses incurred
by Employee in connection with the execution of this Agreement.

5



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, and intending to be legally bound, each of the
parties hereto has caused this Agreement to be executed as of the dates
indicated. Each party shall execute two (2) copies of this agreement, each of
which shall be considered an original, and one copy of which shall be delivered
to each the Company and Employee.

TrueYou.Com Inc.  

By: /s/ Matthew Burris                          

/s/ John Higgins                             John Higgins
Date: June 1, 2006
Date: May 30, 2006



6